Case 1:16-cv-02547-RM-KMT Document 174 Filed 09/03/21 USDC Colorado Page 1 of 24




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge Raymond P. Moore

   Civil Action No. 16-cv-02547-RM-KMT

   GOLDGROUP RESOURCES, INC.,

          Applicant,

   v.

   DYNARESOURCE DE MEXICO, S.A. DE C.V., and
   DYNARESOURCE, INC.,

         Respondents.
   ______________________________________________________________________________

                                      ORDER
   ______________________________________________________________________________

          The parties have been litigating for many years in many forums concerning an agreement

   involving a gold mining operation (the “SJG Property”) in Mexico. The Tenth Circuit Court of

   Appeals recently affirmed this Court’s Order confirming an Arbitration Award in favor of

   Plaintiff Goldgroup Resources, Inc. (“Goldgroup”). Since the mandate was issued, motions have

   been filed and withdrawn. The Court issued orders addressing those that remained. The Court

   believed the disputes were settled but the motions now pending show that is not so. Instead,

   disputes remain between the parties over the judgment which has been affirmed.

          The Arbitration Award awarded monetary and non-monetary relief. There is no dispute

   that Defendants DynaResource de Mexico, S.A. de C.V. (“DynaMexico”) and DynaResource,

   Inc. (“DynaUSA”) (DynaMexico and DynaUSA, collectively, “DynaResources”) have now

   satisfied the monetary relief awarded. The disputes at hand are 1) whether DynaResources has

   satisfied the non-monetary relief awarded, and 2) if not, whether the Court should relieve

   DynaResources of its obligation to do so or hold DynaResources in contempt because it has not
Case 1:16-cv-02547-RM-KMT Document 174 Filed 09/03/21 USDC Colorado Page 2 of 24




   done so. After reviewing the relevant parts of the record, the Court concludes that (1)

   DynaResources’ third Motion for Relief under Rule 60 should be denied; and (2) that

   Goldgroup’s Motion for Contempt should be granted in part and denied in part.

       I.       BACKGROUND

            The Court assumes the reader’s familiarity with the extensive background which

   precedes this Order1; therefore, only those matters which are essential will be included here.

            The parties have litigated their disputes in several lawsuits. Three are relevant here: this

   lawsuit; a lawsuit brought by DynaResources against Goldgroup in Mexico City, Mexico (the

   “Mexico City Lawsuit”)2; and a lawsuit brought by DynaResources against Goldgroup in Dallas,

   Texas (the “Dallas Recognition Case”).3 The Court starts with the Mexico City Lawsuit.

            The Mexico City Lawsuit. The Mexico City Lawsuit was filed before the lawsuit in this

   Court was filed. As relevant here, on October 5, 2015, the Mexico City Court entered an Order

   (the “Mexico City Order” or “Mexico Judgment”) addressing two agreements: (1) an Earn

   In/Option Agreement (“Agreement”) dated September 1, 2006; and (2) a Memorandum of

   Understanding (“MOU”) dated July 29, 2008.4 As for the Agreement, the Mexico City Court

   found an arbitration provision contained in the Agreement was unenforceable based on waiver

   and, accordingly, that an arbitration initiated by Goldgroup in Denver, Colorado could not

   proceed as it was without jurisdiction. As for the MOU, the Mexico City Court found that

   Goldgroup breached the MOU by claiming it was the direct owner of 50% of the SJG mining
   1
     A summary of the extensive background may be found in this Court’s order in Goldgroup Resources, Inc. v.
   DynaResource De Mexico, S.A. De C.V., 381 F. Supp. 3d 1332 (D. Colo. 2019) and in the Tenth Circuit’s opinion
   affirming that order in 994 F.3d 1181 (10th Cir. 2021).
   2
     This is the same Mexico City Lawsuit discussed in the Court’s Order of May 9, 2019.
   3
     This is not the same lawsuit as the Texas Lawsuit discussed in the May 9, 2019 Order.
   4
     The Arbitrator apparently recognized the Mexico City Lawsuit involved two different matters. (ECF No. 2-2, p. 20
   at ¶ 53 (Stating that DynaResources sued Goldgroup for damages for defamation and then, “[a]t some point in those
   proceedings,” “also asked the Mexican court to declare that the claims in the arbitration were not arbitrable.”)).
     Unless stated otherwise, the page references are to the page numbers assigned to the document by the court’s
   CM/ECF system, found at the upper right-hand corner of the document.

                                                           2
Case 1:16-cv-02547-RM-KMT Document 174 Filed 09/03/21 USDC Colorado Page 3 of 24




   project when it was not. As damages caused by the breach of the MOU, the Mexico City Court

   awarded DynaResources more than $48 million.5 Goldgroup challenged the Mexico City Order

   through various avenues but ultimately lost.6 In execution of its Mexico Judgment,

   DynaResources foreclosed on a lien on Goldgroup’s shares in DynaMexico. As of February

   2020, under Mexican law, Goldgroup was no longer a shareholder of DynaMexico.

           This Lawsuit. This lawsuit involved competing requests to vacate or confirm the

   Arbitration Award issued on August 24, 2016 under the Agreement. The Arbitrator found the

   Mexico City Order did not preclude him from going forward with the Arbitration.

           DynaResources’ challenges to the award relied on, among other things, the Mexico City

   Order’s determination regarding the enforceability of the arbitration provision.7 On May 9, 2019,

   this Court confirmed the Arbitration Award, finding that the Mexico City Order did not control.

   Accordingly, Final Judgment was entered which confirmed the monetary and non-monetary

   relief awarded.8 The non-monetary relief consists of at least the following:

           1) That Goldgroup is entitled to appoint two directors to the Board of Directors of
              DynaMexico;

           2) That the Board of Directors of DynaMexico shall consist of five total members9;

           3) That Goldgroup and DynaUSA shall hold a meeting of the shareholders of
              DynaMexico to appoint the fifth board member and both shall act in good faith with
              respect to this appointment;

           4) That the parties shall exchange, in writing, the names of potential candidates for the
              fifth director;




   5
     ECF Nos. 21-20, 21-21.
   6
     See ECF Nos. 102, 149.
   7
     DynaResources had argued the arbitration provision was found invalid or void; this Court disagreed.
   8
     ECF Nos. 75, 76.
   9
     The Court questions whether (1) and (2) were awarded under the Arbitration Award. Because DynaResources
   concedes (ECF No. 167, p. 2) these are required under the Arbitration Award, the Court assumes they were awarded.
                                                          3
Case 1:16-cv-02547-RM-KMT Document 174 Filed 09/03/21 USDC Colorado Page 4 of 24




           5) That DynaResources must account to Goldgroup, in writing and with particularity and
              in detail, for any and all Expenditures10 that DynaMexico has incurred since June
              2011; and

           6) That any Expenditures that have been incurred since June 2011 that were not included
              in a budget approved by the Management Committee were improper, and must be
              refunded to DynaMexico. This included, without limitation, the amount of
              $1,044,952.46 specified in the Arbitration Award.

   (Collectively, the “Six Arbitration Orders.”) (ECF No. 21-31, pp. 56-58 (Bates 713-715).11)

   The Court also addresses whether the Arbitration Award likewise ordered the following, as these

   matters are apparently in dispute (1) that the Management Committee of DynaMexico continues

   to exist and shall continue to exist unless and until the parties agree otherwise in writing and (2)

   that Goldgroup shall hold two of the three seats of the Management Committee.12

           After Final Judgment was entered, DynaResources filed several post-judgment motions.

   This included a Motion to Alter or Amend the Judgment under Fed. R. Civ. P. 59(e) (“Motion to

   Amend”); Motion for Stay of Judgment Pending Appeal and to Waive or Reduce Supersedeas

   Bond (“Motion for Stay”); three Motions for Leave to Supplement the Record; and a Motion for

   Relief from Judgment under Fed. R. Civ. P. 60(b) (the “Motion for Relief”).13 The Motion for

   Relief would be DynaResources’ first of three motions seeking relief under Rule 60(b).

           The Court granted DynaResources’ requests to supplement but denied the Motion to

   Amend and denied in part the Motion for Stay.14 Before the Motion for Relief was fully briefed,

   DynaResources filed its notice of appeal. DynaResources filed a second motion to stay, which

   the Court granted in part and denied in part.15 A stay was granted as to the monetary award upon



   10
      “Expenditures” is defined under Article 1.4 of the Agreement. (ECF No. 21-31, p. 30 (Bates 687).)
   11
      As to the first four matters, the Arbitration Award relies on Section 7.3 of the Agreement.
   12
      See ECF No. 165, pp. 3-4 (Goldgroup listing what it contends the Arbitration Award ordered); ECF No. 167, pp.
   2-3 (DynaResources setting forth what it contends the Arbitration Award ordered).
   13
      ECF Nos. 83, 85, 96, 102, 107, 112.
   14
      ECF Nos. 116, 117.
   15
      ECF Nos. 129, 140.
                                                           4
Case 1:16-cv-02547-RM-KMT Document 174 Filed 09/03/21 USDC Colorado Page 5 of 24




   the posting of a supersedeas bond but was denied as to the non-monetary award. The Court did

   not rule on the Motion for Relief during the pendency of the parties’ appeal to the Tenth Circuit.

            On April 16, 2021, the Tenth Circuit affirmed the Court’s Order confirming the

   Arbitration Award. Goldgroup Resources, Inc. v. DynaResource de Mexico, S.A. de C.V., 994

   F.3d 1181 (10th Cir. 2021). The mandate was issued on May 10, 2021. More motions followed,

   including a second Rule 60(b) motion by DynaResources.16

            Goldgroup filed a motion to release the funds (“Motion to Release Funds”) which were

   subject to the appeal bond.17 DynaResources filed a response (the “Response”) on May 17,

   2021.18 As to the monetary relief, DynaResources stated it did not object to the bond being

   released and recognized it owed post-judgment interest. As to the non-monetary relief,

   DynaResources represented:

            [DynaResources has] fully complied with the non-monetary dictates of the
            Judgment and Final Arbitration Award in an Extraordinary Shareholders’ Meeting
            held in Mazatlan, Mexico (as required by Mexican law) on August 24, 2020.

   (Italics and bold added.19) The Court granted Goldgroup’s Motion to Release Funds and ordered

   the funds released.20

            DynaResources moved to withdraw its motions which were filed post-mandate, including

   the second Rule 60(b) motion, which the Court granted on May 19, 2021.21 In doing so, the

   Court stated:

            in light of the status of this case and the Tenth Circuit’s mandate, on or before
            Friday, May 28, 2021, Respondents [DynaResources] shall file a status report as to
            whether they wish to withdraw their [first] Motion for Relief from Judgment (ECF No.
            112).


   16
      ECF No. 149.
   17
      ECF No. 159.
   18
      ECF No. 157.
   19
      ECF No. 157, p. 3 at ¶ 9.
   20
      ECF No. 159.
   21
      ECF No. 158.
                                                    5
Case 1:16-cv-02547-RM-KMT Document 174 Filed 09/03/21 USDC Colorado Page 6 of 24




   (Bold in original.22) In response to the May 19, 2021 Order, DynaResources moved to withdraw

   the Motion for Relief (the first Rule 60(b) Motion) on May 24, 2021. DynaResources’ request to

   withdraw relied on its Response and stated it “does not intend to prosecute the Motion for Relief,

   and withdrawal of the Motion for Relief will result in the resolution or closure of outstanding

   matters in this proceeding.”23 In reliance on the court record, including DynaResources’

   representations, the Court granted the motion to withdraw the Motion for Relief.24

            Less than three weeks later Goldgroup filed its Motion for Contempt Citations (“Motion

   for Contempt”) now before the Court.25 Goldgroup asserts DynaResources refuses to effectuate

   the non-monetary relief and seeks an order finding DynaResources in civil contempt, directing

   DynaResources to immediately effectuate the non-monetary relief, and imposing sanctions of an

   award of attorney fees and costs. In support of its Motion for Contempt, Goldgroup provides two

   letters it wrote to DynaResources: a May 17, 2019 letter seeking to enforce the Arbitration

   Award after this Court’s May 9, 2019 Order confirming that award; and a May 14, 2021 letter

   seeking to enforce the Arbitration Award after the mandate was issued by the Tenth Circuit.

            DynaResources’ response to the Motion for Contempt is, effectively, two-fold. First,

   DynaResources filed a third Rule 60(b) motion arguing that it should be relieved from complying

   with certain portions of the non-monetary relief.26 Second, DynaResources filed a response

   arguing that it has fully complied with the non-monetary relief.27 Those two motions – the

   Motion for Contempt and the third Rule 60(b) Motion – are at issue here.

            The Dallas Recognition Case. In 2020, DynaResources filed the Dallas Recognition

   Case seeking recognition of the Mexico Judgment as an American judgment. On May 12, 2021,

   22
      ECF No. 158, p. 2.
   23
      ECF No. 163, p. 2 at ¶ 7.
   24
      ECF Nos. 163, 164.
   25
      ECF No. 165.
   26
      ECF No. 166.
   27
      ECF No. 167.
                                                    6
Case 1:16-cv-02547-RM-KMT Document 174 Filed 09/03/21 USDC Colorado Page 7 of 24




   the Dallas Court found the Mexico Judgment which granted DynaMexico money “is final,

   conclusive, and enforceable according to the law of Mexico.”28 Nonetheless, citing several

   reasons,29 the Dallas Court refused to recognize the Mexico Judgment as an American judgment.

   According to DynaResources, which Goldgroup does not dispute, the Dallas Court’s order is on

   appeal.30

        II.      DISCUSSION

              A. DynaResources’ Third Rule 60(b) Motion

                 1. Legal Standard
              DynaResources relies on Rule 60(b)(5) and (b)(6) for relief in its third Rule 60(b) motion.

   Rule 60(b)(5) of the Federal Rules of Civil Procedure provides the Court may relieve a party

   from a final judgment if “applying it prospectively is no longer equitable.” Rule 60(b)(6)

   provides the Court may relieve a party from a final judgment for “any other reason that justifies

   relief.”

              Rule 60(b)(5) “is based on the historic power of a court of equity to modify its decree in

   the light of changed circumstances.” 11 Mary Kay Kane, Federal Practice and Procedure § 2863

   (3d ed. April 2021 update) (hereafter “Kane”). The Rule applies to any judgment that has

   prospective effect. Id.; United States v. Melot, 712 F. App’x 719, 720-21 (10th Cir. 2017) (Rule

   60(b)(5) “only allows for relief from judgments that have prospective application or effect.”)

   (citing Dowell ex rel. Dowell v. Bd. of Educ., 8 F.3d 1501, 1509 (10th Cir. 1993)). “[T]he

   requested change should be approached with caution and a strong showing is required of new




   28
      ECF No. 167-4, pp. 5-6.
   29
      Among the reasons given were that the Mexico Judgment “conflicts with another final and conclusive judgment.”
   (ECF No. 166-4, p. 5 at ¶ 5.) It is unknown whether the Dallas Court was referring to this Court’s May 9, 2019
   judgment affirmed by the Tenth Circuit on April 16, 2021. (ECF Nos. 75, 76, 147, 148.)
   30
      ECF No. 167, p. 12 n.10.
                                                          7
Case 1:16-cv-02547-RM-KMT Document 174 Filed 09/03/21 USDC Colorado Page 8 of 24




   conditions and circumstances making the original [judgment] oppressive.” Ridley v. Phillips

   Petroleum Co., 427 F.2d 19, 22 (10th Cir. 1970) (addressing modifying an injunction).

          Rule 60(b)(6) motions generally require extraordinary or exceptional circumstances. See

   Ackermann v. United States, 340 U.S. 193, 202 (1950) (“Neither the circumstances of petitioner

   nor his excuse for not appealing is so extraordinary as to bring him within…Rule 60(b)(6).”);

   Colorado Interstate Gas Co. v. Natural Gas Pipeline Co. of America, 962 F.2d 1528, 1534 (10th

   Cir. 1992) (extraordinary situations required); Kane at § 2857 (“[T]he leading cases speaking of

   a requirement of exceptional or extraordinary circumstances have been cases of motions under

   Rule 60(b)(6).”). “[T]he broad power granted by clause (6) is not for the purpose of relieving a

   party from free, calculated, and deliberate choices the party has made.” Kane at § 2864.

          The resolution of a Rule 60(b) motion is addressed to the sound discretion of the district

   court. Wilkin v. Sunbeam Corp., 466 F.2d 714, 717 (10th Cir. 1972).

              2. Analysis

          DynaResources seeks to be relieved from allowing Goldgroup to appoint directors and

   raises essentially three arguments as to why relief from some of the non-monetary award should

   be granted. The Court addresses them in turn.

          Goldgroup is Allegedly No Longer a Shareholder. First, DynaResources asserts the

   rationale which supports the Arbitration Award no longer exists. Specifically, DynaResources

   contends Goldgroup sought to protect governance rights afforded to it as a shareholder, when it

   was a shareholder, through the arbitration proceeding. But, DynaResources asserts, the

   circumstances have changed because Goldgroup is no longer a shareholder of DynaMexico.

   Thus, enforcing the non-monetary relief no longer makes sense, is harmful and dangerous to

   DynaResources, would be inequitable, would effectively nullify the Mexican Foreclosure

   Judgment on DynaMexico’s shares, and would be detrimental to the public interest. These
                                                   8
Case 1:16-cv-02547-RM-KMT Document 174 Filed 09/03/21 USDC Colorado Page 9 of 24




   arguments rely on the assertion that Goldgroup is no longer a shareholder of DynaMexico.

   Goldgroup raises several arguments as to why these arguments fail. The Court agrees, in part,

   with one.31

              Goldgroup argues that, as a matter of U.S. law, it remains an owner of DynaMexico.

   Goldgroup’s argument is based on this Court’s refusal to recognize the Mexico Judgment when

   it determined to confirm the Arbitration Award and the Dallas Court’s refusal to recognize the

   Mexico Judgment awarding a sum of money as an American Judgment.

              Goldgroup’s reliance on this Court’s refusal is unavailing. The Mexico Judgment

   contained decisions on two issues from two agreements: damages under the MOU and

   waiver/enforceability of the arbitration provision under the Agreement. When this Court

   addressed the Mexico Judgment in its May 9, 2019 Order, it was addressing that judgment only

   as it pertained to the waiver of the arbitration provision. Thus, when this Court stated that the

   Mexico City Order did not control it was only referring to that portion of the Mexico Judgment

   addressing arbitration under the Agreement. The Mexico Judgment as it pertained to the MOU

   was not at issue in this case; therefore, the Court did not address that part of the Mexico

   Judgment and rendered no opinion as to its application or enforceability.

              Goldgroup’s reliance on the Dallas Court’s refusal, however, is a different matter. The

   Dallas Court refused to recognize the Mexico Judgment’s “recovery of a sum of money”32 – that

   part of the judgment addressing the MOU and which DynaResources relied upon to obtain its

   Mexican Foreclosure Judgment to obtain Goldgroup’s shares in DynaMexico. If the Court were

   to now find – or agree – that Goldgroup is no longer a shareholder, it would implicitly accept

   (recognize) the Mexico Judgment awarding a sum of money, something the Dallas Court has


   31
        Therefore, it need not reach Goldgroup’s other arguments.
   32
        ECF No. 166-4, p. 1 at ¶ 2.
                                                              9
Case 1:16-cv-02547-RM-KMT Document 174 Filed 09/03/21 USDC Colorado Page 10 of 24




   already addressed and refused to do. On this record, DynaResources fails to show that this Court

   could do so or that it should do so. DynaResources’ arguments for relief, therefore, fail.

              Goldgroup is a Competitor. DynaResources contends that Goldgroup, along with Javier

   Reyes and Accendo Banco, are competitors; therefore, enforcement of the non-monetary relief

   would be detrimental to DynaResources’ business. DynaResources’ assertions, however, are

   unsubstantiated. As to some assertions, DynaResources fails to provide any evidentiary support.

   As to other assertions, DynaResources cites to various information contained on the internet.

   While the Court may, in appropriate circumstances, take judicial notice of matters contained on

   the internet, see O’Toole v. Northrop Grumman Corp., 499 F.3d 1218, 1225 (10th Cir. 2007) (“It

   is not uncommon for courts to take judicial notice of factual information found on the world

   wide web.”), DynaResources fails to show the Court can and should do so. And, in light of the

   disputes in this case, the Court declines DynaResources’ invitation to consider information on

   the internet without further substantiation.

              The Court’s rationale for its declination is supported by, for example, a review of

   Goldgroup’s website33 found at https://www.goldgroupmining.com/projects/overview. Here,

   DynaResources argues that Goldgroup is a competitor because it owns 100% of the Cerro Prieto

   Gold Mining Project in Mexico. Goldgroup’s website does state it owns 100% of the Cerro

   Prieto mine but that, standing alone, fails to show it is a competitor. Further, the website also

   states Goldgroup holds a 50% interest in DynaMexico. Of course, the latter is arguable: based on

   the Mexico Judgment, one could argue that, under Mexican law, Goldgroup holds no interest in

   DynaMexico. Thus, the Court will not consider the matters contained in the websites




   33
        DynaResources did not cite to Goldgroup’s website but did cite to other websites.
                                                              10
Case 1:16-cv-02547-RM-KMT Document 174 Filed 09/03/21 USDC Colorado Page 11 of 24




   DynaResources relies upon. And, without this information from the internet, there is no support

   for DynaResources’ competitor argument.34

           Javier Reyes is Allegedly an Inappropriate Director. Javier Reyes is one of the

   individuals whom Goldgroup has requested to be appointed a director of DynaMexico.

   According to DynaResources, Reyes has been accused of committing various wrongful acts and

   there are criminal investigations against him. DynaResources does not want someone like Reyes

   – “who is at the heart of a massive [banking] scandal”35 – to sit on DynaMexico’s board.

           To start, DynaResources seeks to support its position of Reyes’ alleged mendacity based

   on various articles published in Mexico retrieved from the internet. The Court has already

   declined an invitation to base its decision on unsubstantiated articles. Further, the Arbitration

   Award was based on the bargain (i.e., the Agreement) the parties struck – each party was

   allowed to appoint two directors. Simply put, DynaResources’ allegations that Reyes is a bad

   actor do not support a finding of extraordinary or exceptional circumstances and fail to show that

   allowing Goldgroup to appoint him on the board would be inequitable.

                3. Summary

           In summary, DynaResources fails to meet its burden of showing that the Court should

   grant relief under Rule 60(b)(5) or (b)(6). Accordingly, the third Rule 60(b) motion is denied.36

           B. Goldgroup’s Motion for Contempt

           Goldgroup asserts that DynaResources has flagrantly disregarded this Court’s Order by

   failing to comply with the non-monetary award set forth in the Arbitration Award. It now seeks a

   34
      The Court also notes that Goldgroup’s website indicates that it has owned the Cerro Prieto mine since at least
   2013. Thus, under DynaResources’ theory, that ownership equates to being a competitor, Goldgroup was an alleged
   competitor before the Court’s Order was issued in 2019. It therefore follows that DynaResources cannot rely on
   Goldgroup’s alleged status as a competitor as a subsequent “change in circumstances” to justify relief under Rule
   60(b).
   35
      ECF No. 171, p. 7.
   36
      The Court renders no opinion as to whether it can or may provide DynaResources relief if it is ultimately
   determined that the Mexico Judgment as to the monetary award is recognized as an American judgment.
                                                          11
Case 1:16-cv-02547-RM-KMT Document 174 Filed 09/03/21 USDC Colorado Page 12 of 24




   civil contempt order against DynaResources. DynaResources contends it has fully complied with

   the Arbitration Award. The Court agrees with Goldgroup that DynaResources’ contention here is

   at odds with its other representations in this case that it cannot comply, or should not be required

   to comply, with the non-monetary award. That DynaResources’ contentions are contradictory,

   however, does not answer the question of whether DynaResources has complied. The Court does

   so here.

               1. Standard of Review

           Sanctions for civil contempt may only be imposed for either or both of the following

   remedial purposes: “(1) to compel or coerce obedience to a court order, and (2) to compensate

   the contemner’s adversary for injuries resulting from the contemner’s noncompliance.”

   O’Connor v. Midwest Pipe Fabrications, Inc., 972 F.2d 1204, 1211 (10th Cir. 1992) (quotation

   marks, ellipsis, and citation omitted). A party seeking a contempt order bears the burden to

   establish, by clear and convincing evidence, that “[1] a valid court order existed, [2] that the

   defendant had knowledge of the order, and [3] that the defendant disobeyed the order.” Reliance

   Ins. Co. v. Mast Const. Co., 159 F.3d 1311, 1315 (10th Cir. 1998).

           Once the movant meets its burden, the burden then shifts to the non-movants to show, by

   clear and convincing evidence, that they either complied with the order or that they could not

   comply with it. Id. at 1317; United States v. Ford, 514 F.3d 1047, 1051 (10th Cir. 2008). Good

   faith is not a defense in civil contempt. See Cottriel v. Jones, 588 F. App’x 753, 757 (10th Cir.

   2014) (“[B]ad faith is irrelevant to civil contempt”). “Even if the movant meets its burden of

   proof, the type, character and extent of relief available is within the trial court’s discretion.”

   Entech Sys., Inc. v. Bhaskar, 72 F. Supp. 2d 1272, 1276 (D. Kan. 1999) (citing O’Connor, 972

   F.2d at 1209).


                                                     12
Case 1:16-cv-02547-RM-KMT Document 174 Filed 09/03/21 USDC Colorado Page 13 of 24




              “The district court can impose a sanction to compensate the contemnor’s adversary for

   injuries resulting from the contemnor’s noncompliance.” Acosta v. Paragon Contractors Corp.,

   884 F.3d 1225, 1239-40 (10th Cir. 2018) (quotation marks, brackets, and citation omitted). The

   amount of the compensation, however, must be based on actual losses sustained by the movant

   as a result of the contumacy, id. at 1240, which must be established by a preponderance of the

   evidence. Reliance Ins. Co., 159 F.3d at 1318; F.T.C. v. Kuykendall, 371 F.3d 745, 754 (10th

   Cir. 2004).

              The district court can also impose coercive sanctions to compel obedience to a court

   order but they can remain only until the contemnor complies with the order. Acosta, 884 F.3d at

   1238-39. Thus, a coercive sanction cannot be imposed on a party currently in compliance. Id. at

   1239. “In civil contempt, the contemnor is able to purge the contempt by committing an

   affirmative act to bring [itself] into compliance.” Cottriel, 588 F. App’x at 757 (quotation marks,

   ellipsis, and citation omitted).

              The district court retains broad discretion in determining whether to exercise its authority

   to hold a party in contempt. See United Int’l Holdings, Inc. v. Wharf (Holdings) Ltd., 210 F.3d

   1207, 1236 (10th Cir. 2000), aff’d, 532 U.S. 588 (2001) (“A district court has broad discretion in

   using its contempt power to require adherence to court orders.”).

                  2. Necessity of a Hearing

              The Court finds a hearing is not necessary in this case. The record which precedes the

   Motion for Contempt is extensive and the parties have submitted additional evidence with their

   briefs for consideration. Neither party has requested a hearing. Goldgroup did ask the Court to

   determine if an evidentiary hearing is necessary.37 But, based on the record, it appears there is no

   additional evidence other than what is before the Court. Goldgroup submitted documents in its

   37
        ECF No. 165, p. 9.
                                                       13
Case 1:16-cv-02547-RM-KMT Document 174 Filed 09/03/21 USDC Colorado Page 14 of 24




   Motion for Contempt and its reply addresses the documents which DynaResources provides in

   its response brief but provides no additional materials for the Court to consider. Thus, the Court

   need not hold a hearing before ruling.

                3. Civil Contempt

           DynaResources does not dispute that Goldgroup has met its burden of proving that a

   valid court order existed and DynaResources had knowledge of it. The dispute is over whether

   DynaResources was in compliance with the May 2019 Order by the actions it took in 2020. The

   Court starts with the scope of the confirmed Arbitration Award.

                    a) Scope of Arbitration Award

           In addition to the Six Arbitration Orders, Goldgroup contends that the Court (by

   confirming the Arbitration Award) also ordered that (1) the Management Committee of

   DynaMexico continues to exist and shall continue to exist unless and until the parties agree

   otherwise in writing; and (2) Goldgroup shall hold two of the three seats of the Management

   Committee. (ECF No. 165, p. 4.) In determining whether an order has been violated, the Court

   “will not…expand[] [the order] by implication beyond the meaning of its terms when considered

   in the light of the issues and the purpose for which the suit was brought.” Denver-Greeley Valley

   Water Users Ass’n v. McNeil, 131 F.2d 67, 69 (10th Cir. 1942). Thus, the Court examines the

   demand for arbitration, the claims which the Arbitrator heard and addressed, and that which was

   awarded on such claims.

            Goldgroup’s claims evolved as the arbitration proceeding progressed. By the time of the

   arbitration hearing, Goldgroup had limited its claims to breach of contract and breach of good

   faith requesting relief which included declaratory judgment and an accounting.38 Although


   38
    ECF No. 2-2, pp. 35 at ¶ 84 (setting forth claims and that Goldgroup is seeking only to recover damages against
   DynaUSA).
                                                           14
Case 1:16-cv-02547-RM-KMT Document 174 Filed 09/03/21 USDC Colorado Page 15 of 24




   DynaResources argued to the contrary, the Arbitrator found the Agreement remained in effect

   after Goldgroup purchased its 50% interest in DynaMexico. The Arbitrator stated that the

   Agreement, “expressly continue[s] to govern certain aspects of the parties’ relationship after the

   stock purchase was completed.”39 The Arbitrator went on to address the two claims as they

   related to four alleged breaches and related awards, but only one breach is relevant here as to the

   dispute over the scope of the award.

           DynaResources’ alleged breach of obligations concerning the Management Committee

   under Article 7.9. Here, the Arbitrator found that “since June 2011, [DynaResources has]

   refused to work through the Management Committee, and DynaMexico has incurred

   Expenditures that were not authorized in a Management Committee-approved budget.”

   Therefore, “[b]y disregarding the Management Committee and incurring unauthorized

   Expenditures, [DynaResources has] breached [its] obligations to Goldgroup under Article 7.9.”40

   The Arbitrator then stated DynaResources must account for all Expenditures that DynaMexico

   incurred since 2011 and that any improper expenditures41 must be refunded to DynaMexico,

   which included $1,044,952.46 in legal expenses.

           The “Final Award” under Article 7.9. With respect to the alleged breach of Section 7.9,

   the Arbitrator said, as relevant here:

           •    As provided in Article 7.9 of the Option Agreement, the Management Committee
                continues to exist, and shall continue to exist unless and until the parties agree
                otherwise in writing. The Management Committee has all of the authority and
                responsibilities described in the Option Agreement. Thus, as provided in Article 7.9,
                the Management Committee has the authority to approve a budget for any
                “Expenditures”…. Any “Expenditures” that are not included in a budget approved by
                the Management Committee are improper and unauthorized.


   39
      ECF No. 2-2, pp. 37-38 at ¶ 90; see also p. 39 at ¶ 93.
   40
      ECF No. 2-2, pp. 44-45 at ¶ 106.
   41
      Improper expenditures are Expenditures that had been incurred since 2011 that were not included in a
   Management Committee approved budget. (ECF No. 2-2, p. 45 at ¶ 108.)
                                                           15
Case 1:16-cv-02547-RM-KMT Document 174 Filed 09/03/21 USDC Colorado Page 16 of 24




              •   By no later than 20 calendar days from the date of this Award, Respondents must
                  account to Goldgroup, in writing and with particularity and in detail, for any and all
                  Expenditures that DynaMexico has incurred since June 2011. Further, any
                  Expenditures that have been incurred since June 2011 that were not included in a
                  budget approved by the Management Committee were improper, and must be
                  refunded to DynaMexico….

   (ECF No. 2-2, pp. 56-57 at ¶ 133(d).) Read in context, the Arbitration Award does not order the

   relief Goldgroup seeks.

              Here, the breach Goldgroup claimed was the disregard, or bypassing, of the Management

   Committee and its power to approve and oversee Expenditures through an approved budget. The

   Arbitration Award addressed the relief sought – an accounting to account for such Expenditures

   and a refund to DynaMexico of any improper Expenditures. While the Agreement provides for a

   Management Committee and that it is to be comprised of three persons, one designated by

   DynaUSA and two designated by Goldgroup, the Arbitrator did not order such relief. That is

   because Goldgroup did not raise this as an issue; therefore, the Arbitrator did not determine or

   resolve any such issue. See Terminal R. Ass’n of St. Louis v. United States, 266 U.S. 17, 30

   (1924) (contempt proceedings will not lie on issue not presented or determined by decree). If

   Goldgroup has grievances concerning the makeup, or related aspects, of the Management

   Committee set forth in the Agreement, its remedy does not lie in contempt of the Order issued in

   this action. See Sportmart, Inc. v. Wolverine World Wide, Inc., 601 F.2d 313, 318 (7th Cir.

   1979) (if plaintiff still felt aggrieved by defendant’s action, its remedy is not to bootstrap such

   grievance into this lawsuit). Thus DynaResources is not in contempt for refusing to permit

   Goldgroup to appoint two Management Committee members.42

              This leaves the Six Arbitration Orders, but Goldgroup seeks contempt for only four of

   such orders. It does not seek contempt for failing to hold a “joint” shareholders’ meeting or


   42
        Goldgroup does not argue the Management Committee does not exist.
                                                          16
Case 1:16-cv-02547-RM-KMT Document 174 Filed 09/03/21 USDC Colorado Page 17 of 24




   exchanging the names of potential candidates for the fifth director.43 The Court addresses the

   four below.

                      b) DynaResources’ Compliance with the Arbitration Award

              DynaResources contends it complied with all the non-monetary award in August 2020,

   after it foreclosed on Goldgroup’s shares in DynaMexico as authorized by orders issued in

   conjunction with the Mexico City Lawsuit. The Court finds otherwise.

              Goldgroup’s Status at the Time of the August 2020 Shareholders’ Meeting. Under

   Mexico law, Goldgroup was no longer a shareholder by February 2020. Goldgroup contends that

   the Mexico Judgment is irrelevant because this Court said so, the Tenth Circuit said so, and the

   Dallas Court said so. But that is not so.

              At the time of the shareholders’ meeting, the Dallas Court had not spoken on the issue.

   The Dallas Court did not do so until May 2021. And, as the Court already discussed above, it

   only addressed that portion of the Mexico City Order that dealt with arbitrability. The Mexico

   City Order’s concerning the breach of the MOU was not before this Court. It therefore follows

   that it was also not before the Tenth Circuit. Thus, that portion of the Mexico City Order stood

   unchallenged in August 2020. But that begs the question of whether, as the matter stands today,

   DynaResources has violated the May 9, 2019 Order.

              Appointment of Two Directors Chosen by Goldgroup. Goldgroup nominated two

   directors (Reyes and Peralta) and DynaMexico appointed them as directors during the

   shareholders’ meeting. But, in that same meeting, DynaResources appointed “replacement

   directors” thereby removing the two directors Goldgroup nominated. DynaResources contends

   its appointment and removal of the directors do not violate the spirit of the Arbitration Award

   and reflect the reality that Goldgroup was and is no longer a shareholder. Goldgroup counters

   43
        See ECF Nos. 165, 169.
                                                      17
Case 1:16-cv-02547-RM-KMT Document 174 Filed 09/03/21 USDC Colorado Page 18 of 24




   that it had an ongoing right to appoint two directors and DynaResources engaged in contempt

   when it unilaterally removed the two directors right after seating them. The Court agrees, but

   only in part.

           Goldgroup’s arguments mix what is required under the Agreement and what is required

   under the Arbitration Award. The Arbitration Award did not order ongoing rights to appoint to

   Goldgroup or that, once appointed, the directors cannot be removed. That being said, the

   Arbitration Award did order the right to appoint. And while DynaResources did appoint the

   directors Goldgroup nominated, the immediate removal of these directors at the same meeting

   within minutes of their appointment amounts to no appointment at all.44 Therefore, the Court

   agrees that this part of the Arbitration Award was violated.45

           Joint Appointment of Fifth Director. The Arbitration Award provides that Goldgroup

   and DynaUSA shall hold a shareholders’ meeting for the purpose of appointing the fifth director,

   with the parties exchanging names of potential candidates for the fifth director. Goldgroup

   submitted two potential candidates (Guzman and Ruiz). DynaResources considered Guzman and

   Smith (a person DynaResources apparently nominated). The parties dispute whether they were

   required to agree to the fifth director. The Court finds that, read in context, the Arbitration

   Award did require agreement by the parties. The Arbitrator found a breach of Article 7.3 which

   required “the fifth director to be appointed by agreement” and that DynaResources breached the

   obligations thereunder by “failing and refusing to work with Goldgroup to appoint the fifth

   director.” Accordingly, DynaResources’ unilateral decision to appoint Smith violates this part of

   the Arbitration Award.

   44
     The meeting started at 10:00 a.m. and concluded at 10:20 a.m. (ECF No. 167, pp. 9, 15.)
   45
     As Goldgroup argues, there appears to be mechanisms by which directors may be removed but which were not
   followed. The Court, however, renders no opinion concerning any mechanisms for the removal of an appointed
   board member. Further, to the extent that DynaResources argues that the Agreement should no longer control, the
   Court renders no opinion concerning whether the Agreement may be terminated or whether any obligations
   thereunder may otherwise be discharged.
                                                          18
Case 1:16-cv-02547-RM-KMT Document 174 Filed 09/03/21 USDC Colorado Page 19 of 24




              Accounting of DynaMexico’s Expenditures. Goldgroup acknowledges that it has

   received an accounting of DynaMexico’s expenditures but argues this was only received

   recently, in violation of the Arbitration Award which required action to be taken no later than 20

   days of the award. Thus, Goldgroup asserts that it should be awarded attorney’s fees and

   expenses incurred in prosecuting this contempt. The Court declines to do so on the basis

   requested. The Arbitration Award was not an order of this Court until May 9, 2019; therefore,

   DynaResources could not have been in contempt of this Court’s Order prior to that date.

   Nonetheless, the Court agrees that its Order was violated when DynaResources failed to provide

   the accounting until June 2021 where there was no stay of the non-monetary relief awarded.

              Payment of Expenditures Ordered. DynaResources argues that, under the Arbitration

   Award, DynaUSA owed $2,067,296.6846 to DynaMexico and contends it has paid this amount

   by giving two credits to DynaMexico totaling this amount, thereby reducing the accounts

   payable to DynaUSA. Goldgroup contends that more than this amount is owed and that

   DynaResources’ alleged offsets/credits cannot constitute payment. The Court finds Goldgroup

   has failed to meet its burden here.

              In footnote 2 of its Reply, filed July 16, 2021, Goldgroup reserves the right to make

   further objections to the accounting.47 But more than a month has now passed since Goldgroup’s

   filing without any further objections or request for an extension of time to submit such

   objections, even though Goldgroup has had the information since June 2021. Thus, the Court

   finds there are no additional objections to resolve.




   46
        $1,044,952.46 + $1,022,344.22 = $2,067,296.68. (ECF No. 167, p. 20.)
   47
        ECF No. 169, p .8 n.2.
                                                            19
Case 1:16-cv-02547-RM-KMT Document 174 Filed 09/03/21 USDC Colorado Page 20 of 24




          Starting with the amount Goldgroup challenges, here Goldgroup fails to show how or

   why the amount DynaResources calculated is incorrect. It is axiomatic that simply saying that

   something is so does not make it so

          Next, Goldgroup challenges the legitimacy or validity of the more than $4 million

   DynaResources contends is owed by DynaMexico to DynaUSA and against which the credits

   were applied. Goldgroup’s reading of DynaResources’ arguments differs from the Court’s

   reading. As the Court reads DynaResources’ argument, it contends that no approval was required

   for Expenditures which were funded from the loans from DynaUSA (as opposed to those which

   were funded from Goldgroup’s investments under the Agreement). DynaResources then states

   that even though it disagrees as to which expenditures required approval, it has nonetheless

   reimbursed (via credits) all of the expenditures regardless of how they were funded. Goldgroup,

   however, reads DynaResources’ argument to be asserting that no approval was needed in order

   for DynaMexico to incur a debt. The Court will resolve the issue based on Goldgroup’s reading.

          Specifically, Goldgroup argues that DynaMexico could not have incurred that debt (the

   loans it obtained from DynaUSA) without approval by the Management Committee. Goldgroup

   equates the loans as “Expenditures” which required Management Committee approval. To the

   extent DynaResources argues that DynaMexico did not need approval in order to incur the debt

   (obtain loans from DynaUSA), the Court agrees with DynaResources.

          Under the Agreement, Expenditures are defined as:

          the sum of all costs of maintenance and operation of the SJG Property (including
          without limitation all maintenance of concessions and rights/interests in the SJG
          Property), all expenditures on the exploration and development of the SJG
          Property, and all other costs and expenses of whatsoever kind or nature, including
          without limitation the Ejido agreement, those of a capital nature, incurred or
          chargeable with respect to the exploration of the SJG Property, and the placing of
          the SJG into commercial production.


                                                   20
Case 1:16-cv-02547-RM-KMT Document 174 Filed 09/03/21 USDC Colorado Page 21 of 24




   (ECF No. 21-3, p. 3, Article 1.4.) The Management Committee’s authority is to “oversee

   the Expenditures” and that “[a]ll Expenditures shall be expended in accordance with a

   budget approved by the Management Committee prior to such expenditure.” (Id. at

   Article 7.9.) Plainly, under these Articles, while the loans were used to pay expenditures,

   the loans themselves were not expenditures within the meaning of Article 1.4. Therefore,

   Goldgroup fails to establish, by clear and convincing evidence, that DynaResources

   violated this part of the Arbitration Award.

              4. Sanctions

                  a) Compelling Compliance

          Goldgroup seeks an order to compel DynaResources to fully comply with the non-

   monetary relief contained in the Arbitration Award. The Court finds Goldgroup has shown

   noncompliance only as to the appointment of two directors, the joint appointment of a fifth

   director, and the timeliness of providing the accounting. The Court starts with the accounting.

          The accounting. As stated, a coercive sanction cannot be imposed on a party currently in

   compliance. Acosta, 884 F.3d at 1239. The accounting was delayed but has nonetheless now

   been completed. Thus, no sanction will be issued.

          The Appointment of Directors. “Where the purpose of the sanction is ‘coercive,’ the

   court must consider ‘the character and magnitude of the harm threatened by continued

   contumacy, and the probable effectiveness of any suggested sanction in bringing about the result

   desired.’” O’Connor, 972 F.2d at 1211 (quoting United States v. United Mine Workers, 330 U.S.

   258, 304 (1947)). The Court must exercise “the least possible power adequate to the end

   proposed.” Id. (quoting Spallone v. United States, 493 U.S. 265, 280 (1990)).

          In light of the Dallas Court’s nonrecognition of the Mexico Judgment, the Court finds

   coercive sanctions should enter ordering that such appointments be made. To do otherwise would
                                                   21
Case 1:16-cv-02547-RM-KMT Document 174 Filed 09/03/21 USDC Colorado Page 22 of 24




   be contrary to the Arbitration Award, to the affirmance by the Tenth Circuit of this Court’s Order

   confirming that award, and to the Dallas Court’s order denying recognition of the Mexico

   Judgment. The Court’s rationale is as follows.

          The Agreement addresses how Goldgroup may purchase shares of DynaMexico stock,

   the rights the shareholders of DynaMexico, and the governance of DynaMexico, all in relation to

   the parties’ exploration and development of the SJG Property. The Arbitration Award, read as a

   whole, supports DynaResources’ argument that Goldgroup sought arbitration to vindicate its

   rights as a shareholder of DynaMexico and to enforce the terms and conditions of the Agreement

   in protection of such rights. Indisputably, under Mexican law, Goldgroup is no longer a

   shareholder of DynaMexico. And if those were the only relevant facts before the Court, it would

   find that “the character and magnitude of the harm threatened by continued contumacy” would

   be none. Therefore, sanctions would not be warranted. But those are not the only relevant facts.

          The Dallas Court has ruled that the Mexico Judgment cannot and will not be recognized

   as an American Judgment. Thus, under U.S. law, Goldgroup is still a shareholder and the harm

   would be significant if it would have no say in a project in which it has an interest. The Court

   recognizes DynaResources’ appeal of the Dallas Court’s decision is pending and, if reversed,

   may result in the recognition that Goldgroup is not a shareholder. But that would involve

   speculation into what may or may not occur in an indeterminate period of time. The Court finds

   no authority to support that it may consider such a speculative event and disregard what the

   Dallas Court has determined.

          In light of the foregoing, the Court orders that, within 90 days of the date of this Order,

   DynaResources and Goldgroup shall hold a shareholders’ meeting where (1) Goldgroup may

   appoint two directors to the Board of Directors of DynaMexico and (2) the parties shall appoint

   the fifth member as required under Article 7.3 of the Agreement. To be clear, the Court
                                                    22
Case 1:16-cv-02547-RM-KMT Document 174 Filed 09/03/21 USDC Colorado Page 23 of 24




   expresses no opinion as to the ability of any party to subsequently remove any director under the

   Agreement or otherwise. The Court only finds that DynaResources’ August 2020 appointment

   and immediate removal (with no explanation or otherwise) of Goldgroup’s directors fail to

   comply with the Arbitration Award.

                     b) Attorney’s Fees

              The only compensatory sanction Goldgroup request is the fees and costs associated with

   bringing the Motion for Contempt. The Court agrees that an award of reasonable attorney fees

   and costs is appropriate based on DynaResources’ noncompliance. See John Zink Co. v. Zink,

   241 F.3d 1256, 1262 (10th Cir. 2001) (“willfulness is not required to award attorney fees in a

   civil contempt proceeding”); Frederick on behalf of LF v. Panda No. 1, LLC, No. 17-CV-0420-

   WJM-KMT, 2018 WL 4627105, at *5 (D. Colo. Sept. 26, 2018) (“It is well established that

   complainant may recover attorneys’ fees and expenses incurred in prosecuting a contempt.”

   (quotation marks and citations omitted)). Goldgroup has not provided such fees and costs for the

   Court’s consideration. The Court directs Goldgroup to do so in compliance with the requirements

   under Fed. R. Civ. P. 54 and D.C.COLO.LCivR 54.3, after meaningful conferral with

   DynaResources. The parties are directed to confer in good faith to reach a resolution of the

   amount of fees and costs to be awarded, which shall include the amounts incurred on the motion

   for fees and costs to be filed.

       III.      CONCLUSION

              Based on the foregoing, it is ORDERED

              (1) That DynaResources’ Motion for Relief from Judgment (ECF No. 166) is DENIED;

              (2) That Goldgroup’s Motion for Contempt (ECF No. 165) is GRANTED IN PART and

                 DENIED IN PART as stated herein;


                                                     23
Case 1:16-cv-02547-RM-KMT Document 174 Filed 09/03/21 USDC Colorado Page 24 of 24




         (3) That, on or before October 1, 2021, after meaningful conferral with DynaResources,

            Goldgroup shall file its motion for attorney’s fees setting forth the amount of fees and

            costs requested and the result of the parties’ conferral efforts;

         (4) That, on or before December 2, 2021, DynaResources and Goldgroup shall hold a

            shareholders’ meeting where (a) Goldgroup may appoint two directors to the Board of

            Directors of DynaMexico and (b) the parties shall appoint the fifth member as

            required under Article 7.3 of the Agreement; and

         (5) That Goldgroup’s Motion for Leave to File Surreply (ECF No. 172) and Amended

            Unopposed Motion for Leave to File Surreply (ECF No. 173) are DENIED AS

            MOOT.

         DATED this 3rd day of September, 2021.

                                                       BY THE COURT:



                                                       ____________________________________
                                                       RAYMOND P. MOORE
                                                       United States District Judge




                                                  24
